DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11: The Office recommends deleting the word “wherein” (Line 1).
Appropriate correction is required.

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 9,346,160 to Edsinger et al., which discloses:
Claim 1: A system comprising:
an articulated robot arm 214 including assembly of links (see, e.g., FIG. 2A) interconnected with motorized joint units (see FIGS. 2A) at joints between the links for movements of the links relative to one another, one of the links being a base link 212;
at least one docking cradle 202, 204 adapted to be connected to a structure 208 and configured for being releasably connected and for supporting the articulated robot arm 214 (see Col. 4, Lines 49-54 “The backplane 204 may further include features for attachment and registration of docking modules.  One or more tapered posts 230, latch hooks 232, or threaded extrusion features can act as a mechanical interface between a bottom plate 234 of the backplane 204 and a docking module, for example [italics used for emphasis]”);
a coupling configuration between the base link 212 and the docking cradle 202, 204 for powering contact to be made (see Col. 4, Lines 27-33 “A back panel 210 provides electrical connections for power and communication between the backplane electrical subsystem 204 and an external source. Docking modules, such as docking module 212, may be inserted into each docking bay. The docking module 212 provides an electrical and mechanical interface for integrating a wide variety of peripherals, such as the robot arm 214 to the enclosure”); and
a clamping system including at least one clamp member and a clamp lever 232 for locking the base link 212 to the docking cradle 204 at the coupling configuration (alternatively, hook 706 may be analogized as a “clamp member” and lever arm 702 may be analogized as a “clamp lever”).
In the event that Applicant might disagree with the anticipatory rejection of Claim 1 above, the Office further submits that, based on the written disclosure and FIGURES of Edsinger (in particular FIGS. 7A-7B and FIG. 8), it would have been obvious to those having ordinary skill in the art at the time of filing to modify the docking cradle 204 of Edsinger such that it is configured for being releasably connected and for supporting the articulated robot arm 214 and to provide the structure with a clamping system (similar to the clamping system shown in, e.g., FIGS. 7A-7B and FIG. 8) including at least one clamp member and a clamp lever for locking the base link 212 to the docking cradle 204 at the coupling configuration, in order to provide a “modular reconfigurable workcell… that comprises one or more modular docking bays on a surface of the workcell that support attachment of one or more docking modules in a fixed geometric configuration,” as taught at Col. 1, Lines 36-39 of Edsinger.
Claim 2: The system according to claim 1, wherein the coupling configuration includes a cavity defined by the base link 212 and by the clamping system (as shown in the FIGS. 7A-7B embodiment, there exists a cavity within base link 704 and which is also defined by the clamping system 702/706).
Claim 3: The system according to claim 2, wherein the clamp member has sections forming the cavity and separated by a gap (as shown in FIG. 7B, the clamp member 706 appears to be received within the cavity), and the clamp lever includes a cam-shaped end to open and close the gap (as shown in FIG. 7B, clamp lever 702 includes a cam-shaped end 712).  Although the docking module 800 shown in FIG. 8 does not also illustrate a mounting plate (similar to mounting plate 706 shown in FIG. 7B), the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide a mounting plate such that the clamp levers 812a, 812b can be used to secure the docking module 800.
Claim 4: The system according to claim 3, further comprising a pin and pin receptacle set between the clamp lever and the docking cradle (“bottom plate” disclosed by Edsinger)  for vertical alignment of the docking cradle with the base link 800 (see FIG. 8 and Col. 7, Lines 50-53 “The alignment receptacles 814a-c may align with extended bosses within which screws can be inserted to fasten the docking module to the bottom plate, for example”).
Claim 5: The system according to claim 2, wherein the coupling configuration includes a male block (“extended bosses” disclosed at Col. 7, Lines 50-53) on the docking cradle for being coupled into the cavity (the cavity is contiguous with “alignment receptacles 814a-c”).
Claim 6: The system according to claim 5, wherein the base link has a vertical wall defining a portion of the cavity (seen in cross-section of FIG. 7B).
Claim 7: The system according to claim 6, wherein the vertical wall is received between the male block and another male block of the docking cradle.
Claim 14: An assembly comprising:
a docking cradle 202, 204 adapted to be connected to a structure (the disclosed workcell);
a base link 212 of an articulated robot arm 214 adapted to be releasably mounted to the docking cradle 202, 204;
a male and female coupling configuration between the base link 212 and the docking cradle 202, 204 for powering contact to be made (see Col. 4, Lines 27-33 “A back panel 210 provides electrical connections for power and communication between the backplane electrical subsystem 204 and an external source. Docking modules, such as docking module 212, may be inserted into each docking bay. The docking module 212 provides an electrical and mechanical interface for integrating a wide variety of peripherals, such as the robot arm 214 to the enclosure”; see also the electrical connections shown in FIGS. 8-9); and
a clamping system including at least one clamp member and a clamp lever 232 for locking the base link 212 to the docking cradle 204 at the male and female coupling configuration (alternatively, hook 706 may be analogized as a “clamp member” and lever arm 702 may be analogized as a “clamp lever”).
Claim 15: The assembly according to claim 14, wherein the coupling configuration includes a cavity defined by the base link 212 and by the clamping system (as shown in the FIGS. 7A-7B embodiment, there exists a cavity within base link 704 and which is also defined by the clamping system 702/706).
Claim 16: The assembly according to claim 15, wherein the clamp member has sections forming the cavity and separated by a gap (as shown in FIG. 7B, the clamp member 706 appears to be received within the cavity), and the clamp lever includes a cam-shaped end to open and close the gap (as shown in FIG. 7B, clamp lever 702 includes a cam-shaped end 712).  Although the docking module 800 shown in FIG. 8 does not also illustrate a mounting plate (similar to mounting plate 706 shown in FIG. 7B), the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide a mounting plate such that the clamp levers 812a, 812b can be used to secure the docking module 800.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,346,160 to Edsinger et al.
Claim 13: Edsinger discloses a “modular reconfigurable workcell for quick connection of peripherals.”  The workcell includes a plurality of docking bays for a plurality of docking cradles.
Accordingly, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide the system disclosed by Edsinger with a plurality of the docking cradle 202, 204 for one of the articulated robot arm 214, the articulated robot arm 214 being releasably connected between the plurality of the docking cradle 202, 204, in order to reconfigure the workcell for different applications.

Allowable Subject Matter
Claims 8-12 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent No. 9,346,160 to Edsinger et al. is considered to be the closest prior art.  
Claims 8 and 17: Edsinger does not disclose or suggest both the clamp member and the clamp lever being pivotal, as recited in Claims 8 and 17.  Further, the Office does not find that it would be somehow obvious to modify the system disclosed by Edsinger so as to attain the system/assembly recited in Claims 8 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658